Fourth Court of Appeals
                                San Antonio, Texas
                                    November 6, 2018

                                   No. 04-18-00413-CV

                 Bill SEMMLER as Representative of Marynell Semmler,
                                   Appellants

                                             v.

                         John R. LANDER and Kimberly Lander,
                                     Appellees

               From the 218th Judicial District Court, Atascosa County, Texas
                             Trial Court No. 16-09-0838-CVA
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
     Appellee’s Motion for Order Affirming Trial Court Judgment is CARRIED WITH THE
APPEAL.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court